       Case 2:13-cv-20000-RDP Document 2379 Filed 02/14/19 Page 1 of 17                                  FILED
                                                                                                2019 Feb-14 PM 03:54
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

                                              )
IN RE: BLUE CROSS BLUE SHIELD                 )       Master File No. 2:13-CV-20000-RDP
ANTITRUST LITIGATION                          )
(MDL No. 2406)                                )       This document relates to all cases.
                                              )
                                              )

          DEFENDANTS’ STATUS REPORT REGARDING CASE SCHEDULE

       Pursuant to the Court’s instruction at the January 15, 2019 status conference, the parties

met and conferred on a proposed schedule for the prioritized proceedings, but were unable to

reach agreement. Defendants’ proposed schedule is attached as Exhibit 1. A proposed Order

that tracks the dates in Exhibit 1 is included for the Court’s consideration.

       Defendants’ proposal has class certification motions ready for hearing by January 2020 –

the same as Plaintiffs’ proposed schedule – and includes well-accepted and common-sense

sequencing of the class certification work and merits work that accounts for the impact a class

certification decision will have on the scope of merits expert work and certain dispositive

motions. As explained below, this approach would not delay the ultimate conclusion of pretrial

proceedings. Defendants’ proposal is consistent with the Court’s preferred approach of focusing

on crossing the bridge in front of us – class certification. See April 19, 2018 Hearing Tr. at 7.

       While Defendants’ efficient approach is consistent with principles of fairness, due

process, and applicable law, Plaintiffs’ proposal is misguided and unworkable in attempting to

cross three bridges at once. It ignores that merits work largely depends upon the outcome of

class certification, runs afoul of precedent prohibiting “one-way intervention,” builds unfairness

into the schedule, and attempts to cram critical pre-trial events of this complex antitrust case
       Case 2:13-cv-20000-RDP Document 2379 Filed 02/14/19 Page 2 of 17



(involving two tracks of plaintiffs) into seven months. Plaintiffs’ proposal would have the Court

hear class certification motions, all dispositive motions, and all Daubert motions (for both class

certification and merits) at the same time in January 2020.

       The Court has said that it is “a big believer that [you] deal with the bridge in front of you

and then . . . aggressively attack the next bridge when we’re finished with that.” April 19, 2018

Hearing Tr. at 7. The Court also has stated that “I’m not going to make you work on two tracks

simultaneously, but . . . I’m going to probably be more aggressive than [plaintiffs] were on

getting this to a class certification hearing.” Id. at 21. More recently, at the January 15 status

conference, the Court again made clear that the bridge in front of us now is class certification.

See Jan. 15, 2019 Hearing Tr. at 14 (“[T]he next thing we need to really focus on is class

certification.”). Consistent with this approach, Defendants’ proposed schedule tackles class

certification first, setting out a schedule in two phases: (1) class certification, and (2) merits

expert reports and dispositive motions (while preserving the ability to bring certain dispositive

motions earlier). Other courts follow this well-accepted method of proceeding in antitrust class

actions.1


1
  See, e.g., In re Polyurethane Foam Antitrust Litig., No. 1:10-md-2196 (N.D. Ohio Aug. 30,
2012) (Scheduling order set class certification briefing for June 4, 2013 and summary judgment
approximately a year later on May 16, 2014. Dkt. 417. Plaintiffs filed for class certification on
June 11, 2013, Dkts. 577, 584, and the court ruled on April 9, 2014, Dkts. 1101, 1102.
Defendants moved for summary judgment after the court’s class certification order on August
25, 2014. Dkts. 1321-1329.); In re Rail Freight Fuel Surcharge Antitrust Litig., No. 1:07-mc-
00489 (D.D.C. July 28, 2009) (Scheduling order set deadline for class certification briefing at
March 17, 2010, “reserv[ing] its ruling on further scheduling pending the final outcome of the
class certification decision.” Dkt. 296. The court issued its class certification decision on June
21, 2012, and subsequently set a schedule for merits expert reports and summary judgment
briefing on September 20, 2012. Dkt. 618.); In re TFT-LCD (Flat Panel) Antitrust Litig., No.
3:07-md-1827 (N.D. Cal. Nov. 20, 2008) (Scheduling order set class certification briefing for
March and May 2009. Dkt. 727. The parties filed in April and June 2009, and the Court ruled
on class certification on March 28, 2010. Dkts. 1641, 1642. The first motion for summary
judgment was not filed until November 3, 2010. Dkt. 2113.); In re WellPoint, Inc. Out-of-


                                                 2
       Case 2:13-cv-20000-RDP Document 2379 Filed 02/14/19 Page 3 of 17



       The Court should adopt Defendants’ proposal for three reasons:

       First, a ruling on class certification will affect the scope of merits work. Requiring

merits expert reports and dispositive motions in parallel with class certification would deprive

the parties of the very information they need to prepare their merits submissions. Plaintiffs’ class

certification motions will reveal which claims, classes, and markets they are pursuing, and the

Court’s ruling will determine which claims, classes, and markets, if any, can actually proceed on

a class-wide basis.    An order denying class certification (in whole or in part) could moot

thousands of hours and millions of dollars spent on merits and damages experts. And a ruling

certifying one or more classes could significantly affect the claims and defenses of the parties, as

well as the expert analysis, that will be at issue in the merits phase.

       For example, assuming arguendo that some class(es) are certified, Plaintiffs would still

have to prove antitrust impact across any such certified class. The Court’s ruling on class

certification will provide critical answers about the scope of any class needed to determine

whether there was antitrust impact across that class. For example:

              Would an Alabama class be state-wide, or at the Metropolitan Statistical Area or

               county level?

              For Subscribers, would a class include both individual and small group

               subscribers?

              If a class includes small group subscribers, how would small group be defined?



Network “UCR” Rates Litig., No. 2:09-ml-02074 (C.D. Cal.) (The court set deadlines for class
certification and stated that “[p]arties will confer thereafter on the deadline for filing of merits
expert reports and related depositions[.]” Dkt. 368. Plaintiffs filed for class certification on
November 8, 2013. Dkt. 414. The court ruled on September 3, 2014, denying class certification.
Dkt. 549. The court set summary judgment briefing for March 4, 2016, after several extensions.
Dkt. 612.).


                                                   3
        Case 2:13-cv-20000-RDP Document 2379 Filed 02/14/19 Page 4 of 17



               Would a subscriber class include all products, or only a subset of product types?

               For Providers, would a class include all provider types (hospitals, physicians, and

                durable medical equipment providers) or some subset?

               If there were a class of physicians, how would it be defined? Would it include all

                types of physicians, or some subset?

The parties cannot adequately or efficiently prepare merits reports and dispositive motions until

the Court rules on these issues as part of class certification.

        Plaintiffs cannot dispute that the Court’s ruling on class certification will affect the scope

of expert work and dispositive motions. Nevertheless, Plaintiffs offer an inefficient process

knowing that merits expert reports and dispositive motions could have to be redone based on

what classes are or are not certified. Plaintiffs’ only argument for expending the Court’s and the

parties’ resources unnecessarily in this way is that it would lead to an earlier trial. But even that

premise is unfounded. As discussed at the January 15 status conference, whether the Court

grants or denies class certification, a Rule 23(f) appeal from the Court’s class certification

decision is likely. See Jan. 15, 2019 Hearing Tr. at 30; see also April 19, 2018 Hearing Tr. at 15.

The Eleventh Circuit generally decides whether to accept Rule 23(f) appeals within two to four

months. If a Rule 23(f) appeal were accepted, no class trial could occur until that appeal was

decided. And even if any Rule 23(f) appeal were declined, the process of issuing class notice

and an opportunity for class members to opt out would necessarily follow – a process that takes

several months. Thus, no class trial in the prioritized Alabama proceedings would occur for

many months following a decision on class certification under any schedule.                 In short,

Defendants’ proposed schedule captures the efficiencies of doing merits expert work informed

by the Court’s decision on class certification without any undue delay in trial proceedings in the



                                                   4
       Case 2:13-cv-20000-RDP Document 2379 Filed 02/14/19 Page 5 of 17



prioritized Alabama cases. 2

       Second, Plaintiffs’ attempt to put class certification and dispositive motions on the

same track violates the prohibition against “one-way intervention.” Courts in the Eleventh

Circuit have repeatedly recognized the rule against “one-way intervention,” which “occurs when

potential class members are allowed to await judgment on the merits in order to determine

whether participation in the class would be favorable to their interests.” London v. Wal-Mart

Stores, Inc., 340 F.3d 1246, 1252–53 (11th Cir. 2003) (internal quotation marks, ellipses, and

brackets omitted); see, e.g., Alhassid v. Bank of Am., N.A., No. 14-CIV-20484, 2015 WL

11216720, at *1 (S.D. Fla. May 29, 2015); A & M Gerber Chiropractic LLC v. GEICO Gen. Ins.

Co., 291 F. Supp. 3d 1318, 1334 (S.D. Fla. 2017). “The result” of one-way intervention “is that

putative class members can simply observe the proceedings without assuming any risk that their

individual claims may be precluded by an adverse ruling on the merits.” Alhassid, 2015 WL

11216720, at *1 (internal quotation marks omitted); see also Owens v. Hellmuth & Johnson,

PLLC, 550 F. Supp. 2d 1060, 1070 (D. Minn. 2008) (“When a named plaintiff seeks a ruling on

the merits and then later seeks class certification, all potential class members are placed in a

‘win-win’ situation” that “is to be avoided because it is inherently unfair to defendants.”). As the

Eleventh Circuit has explained, “Rule 23(c)(2)’s requirement that, in opt-out class actions, notice

be given to all class members as soon as practicable was intended by Congress to prevent one-

way intervention.” London, 340 F.3d at 1252-53 (citing Schwarzschild v. Tse, 69 F.3d 293, 295


2
  Moreover, Plaintiffs’ proposal indicates for the first time that Subscribers plan to seek
certification of a “liability only” class under 23(b)(3) with a subsequent trial on “liability,”
apparently somehow reserving until later a second class certification motion on damages
followed by a second trial on damages. But a damages phase after liability class certification
and possible appeal, and after a liability trial and appeal, would raise serious Seventh
Amendment issues, would be inconsistent with the requirements of Rule 23(b)(3), and would
extend the prioritized class proceedings well beyond 2020.


                                                 5
       Case 2:13-cv-20000-RDP Document 2379 Filed 02/14/19 Page 6 of 17



(9th Cir. 1995)).

       Because one-way intervention is prohibited, “[d]istrict courts generally do not grant

summary judgment on the merits of a class action until the class has been properly certified and

notified.” Gessele v. Jack in the Box, Inc., No. 3:10-CV-960-ST, 2012 WL 3686274, at *2 (D.

Or. Aug. 24, 2012) (quoting Schwarzschild, 69 F.3d at 295); see also Peritz v. Liberty Loan

Corp., 523 F.2d 349, 353 (7th Cir. 1975) (“[T]he amended Rule 23 [r]equires class certification

prior to a determination on the merits.”); Philip Morris Inc. v. Nat’l Asbestos Workers Med.

Fund, 214 F.3d 132, 135 (2d Cir. 2000) (“it is difficult to imagine cases in which it is appropriate

to defer class certification until after decision on the merits.” (internal quotation marks omitted));

Larionoff v. U.S., 533 F.2d 1167, 1182-83 (D.C. Cir. 1976), judgment aff’d, 431 U.S. 864 (1977)

(“Clearly, a District Court cannot simultaneously certify an action under Rule 23(b)(3) and enter

a final judgment in the action since Rule 23(c)(2) expressly requires prejudgment notice to the

absent members of a Rule 23(b)(3) class concerning, among other things, their opportunity to

‘opt out’ of the class.”). Courts have declined to consider dispositive motions filed by plaintiffs

at or about the same time as motions for class certification. Alhassid, 2015 WL 11216720, at *1

(declining to consider plaintiff’s motion for summary judgment until ruling on class

certification); Cuzco v. Orion Builders, Inc., 262 F.R.D. 325, 335 (S.D.N.Y. 2009) (denying

cross-motions for summary judgment without prejudice to refiling after class notice).

       Plaintiffs’ proposal to put class certification and all dispositive motions on the same track

runs headlong into the one-way intervention rule. Plaintiffs’ proposal would allow them to file

dispositive motions by May 15, one month after filing class certification motions and two

months before Defendants oppose class certification. Plaintiffs’ proposal also would require

Defendants to file dispositive motions by July 15, the same day the opposition to class



                                                  6
       Case 2:13-cv-20000-RDP Document 2379 Filed 02/14/19 Page 7 of 17



certification is due. But any decision on Plaintiffs’ dispositive motions would be premature

under the one-way intervention rule. Three things would need to happen before the Court could

rule on such motions: (1) the Court would need to resolve the class certification motions, (2) if

the Court granted certification under Rule 23(b)(3), at a minimum, notice would need to be

issued to the class, and (3) class members would have to be given the opportunity to opt out.

Thus, under Plaintiffs’ proposal, the parties would go through the exercise of preparing class

certification and merits expert reports simultaneously, deposing class and merits experts at the

same time, and bringing all dispositive motions, only to have merits reports and class-dependent

summary judgment motions sit in abeyance while the Rule 23 process unfolds, and subject to

being redone following the Court’s ruling on class certification. This “hurry up and wait”

scenario makes no sense and is inefficient.

       Defendants’ proposed schedule protects against one-way intervention and addresses the

binding effect of decisions on dispositive motions.      The decision of whether to file early

dispositive motions is Defendants’ to make. See, e.g., Alhassid, 2015 WL 11216720, at *1

(noting that courts have considered summary judgment motions prior to class certification only

where defendant, “the side protected by the rule,” chose to file a dispositive motion). Plaintiffs

cannot force Defendants to “assume the risk that a judgment in their favor will not protect them

from subsequent suits by other potential class members.” Postow v. OBA Fed. Sav. & Loan

Ass’n, 627 F.2d 1370, 1382 (D.C. Cir. 1980) (quotation marks and citations omitted).

       Third, Plaintiffs’ attempt to combine class certification and merits is fundamentally

unfair and prejudices Defendants in their ability to defend. Plaintiffs have had two years to

prepare their class certification motion, merits reports, and dispositive motions, knowing exactly

what classes and markets they will put forward; by contrast, Defendants’ responses to these



                                                7
        Case 2:13-cv-20000-RDP Document 2379 Filed 02/14/19 Page 8 of 17



motions and reports will depend on the putative classes and markets Plaintiffs propose. The

overlapping, conflated schedule proposed by Plaintiffs clearly prejudices Defendants. Indeed,

Plaintiffs propose that Defendants complete the following in three months: (1) prepare

oppositions to two class certification motions, (2) prepare oppositions to whatever dispositive

motions Plaintiffs file, (3) prepare dispositive motions against two sets of Plaintiffs, (4) prepare

merits expert reports in support of dispositive motions, (5) depose Plaintiffs’ experts on class

certification (of which there are likely to be at least six), (6) depose Plaintiffs’ experts on the

merits (of which there are an unknown number), (7) prepare Daubert motions regarding

Plaintiffs’ class experts, and (8) prepare Daubert motions regarding Plaintiffs’ merits experts.3

And Plaintiffs propose that Defendants do all of that without the benefit of the Court’s ruling on

class certification.

        The prejudice is plain. Plaintiffs have had years to develop their class certification

theories, expert reports, economic models, and dispositive motions. Assuming class certification

motions are due on March 29, 2019, Plaintiffs will have had an extra 22 months beyond the

original scheduling order to prepare their class certification materials.        See Streamlining

Scheduling Order, Dkt. 469 at 6 (making class certification motions due on June 1, 2017).

Discovery closed on December 1, 2017, see Third Amended Scheduling Order, Dkt. 1567,

meaning Plaintiffs will have had 16 months since the close of discovery to prepare their class

certification materials. But Defendants have to respond to whatever classes, reports, and models

Plaintiffs develop. The bulk of Defendants’ work must be done after Plaintiffs file their class

certification motions and submit their expert reports, and in just a few months. Defendants’ class


3
 Plaintiffs’ proposed schedule is unreasonable and unfair for another reason: they give themselves
a month between filing class certification and dispositive motions, but do not propose giving
Defendants a month between filing oppositions.


                                                 8
        Case 2:13-cv-20000-RDP Document 2379 Filed 02/14/19 Page 9 of 17



certification work will already be an enormous task, including responding to two different class

certification motions (in a case with a factual record consisting of over 72,000,000 pages of

documents and 200 depositions), developing Defendants’ own expert reports, studying at least

six Plaintiff expert reports (three for each side), deposing those experts, and preparing Daubert

motions. To require Defendants to prepare merits reports, prepare dispositive motions, and

oppose Plaintiffs’ dispositive motions at the same time as the required class certification work is

not just unreasonable – it gives Plaintiffs an unfair advantage on the most significant aspects of

this case.4

        At the hearing, the Court asked Defendants to consider building into the scheduling order

language distinguishing between different types of motions for summary judgment. Defendants

reflected on this, but it is difficult to draw a bright line distinction between potential motions,

especially before the outcome of class certification is known.       Certain potential dispositive

motions (for example, those relating to market definition and damages) must await the outcome

of class certification.   Others do not turn on the nature and scope of the class, and could

potentially be brought earlier. Accordingly, under Defendants’ proposed schedule there is no

prohibition on the parties filing earlier dispositive motions where appropriate, subject to the one-




4
  The parties’ proposed schedules have different dates for the filing of class certification motions
and oppositions. Plaintiffs propose April 15, 2019 for class certification and other motions with
90 days for Defendants to respond. Defendants propose March 29, 2019 for class certification
motions with 120 days for Defendants to respond. Defendants have no objection to the Court
granting Plaintiffs additional time beyond the March 29 date discussed with the Court at the
January 15 status hearing, but for all the reasons stated above, Defendants would request that
their opposition to class certification and class expert reports be due 120 days from the filing of
Plaintiffs’ motions for class certification (which would be August 13 if Plaintiffs filed on April
15). Under that schedule, class certification would still be ready for hearing in January 2020.


                                                 9
      Case 2:13-cv-20000-RDP Document 2379 Filed 02/14/19 Page 10 of 17



way intervention rule discussed above. 5 Defendants propose that for any summary judgment

motion a party proposes to file before class certification is decided, the parties meet and confer

on the briefing schedule, including whether it is appropriate and consistent with applicable law

for the motion to be briefed or decided before class certification is decided. If the parties cannot

reach agreement, they would submit within 5 days of the meet and confer a joint status report not

to exceed six pages stating their positions and requesting the Court’s guidance.

       Finally, while Plaintiffs propose that the “Court can consider remand of non-AL cases” at

the hearing on class certification, Defendants submit that it would be premature to consider

remand before class certification and other pretrial motions are decided.



Dated: February 14, 2019                           Respectfully submitted,

                                                   /s/ Craig A. Hoover
                                                   Craig A. Hoover
                                                   E. Desmond Hogan
                                                   Justin Bernick
                                                   Peter Bisio
                                                   Elizabeth Jose
                                                   HOGAN LOVELLS US LLP
                                                   Columbia Square
                                                   555 13th Street, N.W.
                                                   Washington, DC 20004
                                                   Tel: (202) 637 5600
                                                   Fax: (202) 637 5910
                                                   craig.hoover@hoganlovells.com
                                                   desmond.hogan@hoganlovells.com
                                                   justin.bernick@hoganlovells.com
                                                   peter.bisio@hoganlovells.com
                                                   elizabeth.jose@hoganlovells.com

                                                   Co-Coordinating Counsel for the Defendants


5
 If the Court were to set an earlier deadline for certain dispositive motions, however, Defendants
submit that it should only apply to dispositive motions not dependent upon a class certification
decision.


                                                10
     Case 2:13-cv-20000-RDP Document 2379 Filed 02/14/19 Page 11 of 17




Cavender C. Kimble                                  David J. Zott, P.C.
BALCH & BINGHAM LLP                                 Daniel E. Laytin, P.C.
1901 6th Avenue North, Suite 1500                   Sarah J. Donnell
Birmingham, AL 35203-4642                           Christa C. Cottrell, P.C.
Tel: (205) 226-3437                                 Zachary Holmstead
Fax: (205) 488-5860                                 KIRKLAND & ELLIS LLP
ckimble@balch.com                                   300 North LaSalle
                                                    Chicago, IL 60654
John Martin                                         Tel: (312) 862-2000
Lucile H. Cohen                                     Fax: (312) 862-2200
NELSON MULLINS RILEY &                              david.zott@kirkland.com
SCARBOROUGH LLP                                     daniel.laytin@kirkland.com
1320 Main Street, 17th Floor                        sdonnell@kirkland.com
Columbia, SC 29201                                  ccottrell@kirkland.com
Tel: (803) 255-9421                                 zachary.holmstead@kirkland.com
Fax: (803) 255-9054
john.martin@nelsonmullins.com                       Co-Coordinating Counsel for the Defendants
lucie.cohen@nelsonmullins.com
                                                    Kimberly R. West (Liaison Counsel)
With Hogan Lovells, counsel for Blue Cross          Mark M. Hogewood
and Blue Shield of North Carolina, Inc.;            WALLACE JORDAN RATLIFF &
Blue Cross and Blue Shield of Florida, Inc.;        BRANDT LLC
Louisiana Health Service & Indemnity                First Commercial Bank Building
Company (Blue Cross and Blue Shield of              800 Shades Creek Parkway, Suite 400
Louisiana); Blue Cross and Blue Shield of           Birmingham, AL 35209
Massachusetts, Inc.; BCBSM, Inc.                    Tel: (205) 870-0555
(Blue Cross and Blue Shield of Minnesota);          Fax: (205) 871-7534
Blue Cross and Blue Shield of                       kwest@wallacejordan.com
South Carolina; Horizon Healthcare Services,        mhogewood@wallacejordan.com
Inc. (Horizon Blue Cross and Blue Shield of
New Jersey); Blue Cross & Blue Shield of            Defendants’ Liaison Counsel
Rhode Island; Blue Cross and Blue Shield of
Vermont; Cambia Health Solutions, Inc.;             With Kirkland & Ellis, counsel for Defendant,
Regence Blue Shield of Idaho; Regence               Blue Cross and Blue Shield Association
Blue Cross Blue Shield of Utah; Regence
Blue Shield (of Washington); Regence                James L. Priester
Blue Cross Blue Shield of Oregon                    Carl S. Burkhalter
                                                    John Thomas A. Malatesta, III
Christine Varney                                    MAYNARD COOPER & GALE PC
Evan Chesler                                        1901 6th Avenue North, Suite 2400
Karin DeMasi                                        Regions Harbert Plaza


                                               11
     Case 2:13-cv-20000-RDP Document 2379 Filed 02/14/19 Page 12 of 17



Lauren Kennedy                              Birmingham, AL 35203
CRAVATH SWAINE & MOORE LLP                  Tel: (205) 254-1000
825 Eighth Avenue                           Fax: (205) 254-1999
New York, NY 10019                          jpriester@maynardcooper.com
Tel: (212) 474-1000                         cburkhalter@maynardcooper.com
Fax: (212) 474-3700                         jmalatesta@maynardcooper.com
cvarney@cravath.com
echesler@cravath.com                        Pamela B. Slate
kdemasi@cravath.com                         HILL HILL CARTER FRANCO COLE &
lkennedy@cravath.com                        BLACK, P.C.
                                            425 South Perry Street
Counsel for Defendant Blue Cross and        Montgomery, AL 36104
Blue Shield of Tennessee, Inc.;             Tel: (334) 834-7600
Blue Cross Blue Shield of Alabama           Fax: (334) 386-4381
                                            pslate@hillhillcarter.com
Robert R. Riley, Jr.
RILEY & JACKSON, P.C.                       Counsel for Defendant,
3530 Independence Drive                     Blue Cross Blue Shield of Alabama
Birmingham, AL 35209
Tel: (205) 879-5000                         Helen E. Witt, P.C.
Fax: (205) 879-5901                         Jeffrey J. Zeiger, P.C.
rob@rileyjacksonlaw.com                     Erica B. Zolner
                                            Casey R. Fronk
Counsel for Defendant Blue Cross and        KIRKLAND & ELLIS LLP
Blue Shield of Tennessee, Inc.              300 North LaSalle
                                            Chicago, IL 60654
Brian K. Norman                             Tel: (312) 862-2000
SHAMOUN & NORMAN, LLP                       Fax: (312) 862-2200
1800 Valley View Lane, Suite 200            hwitt@kirkland.com
Farmers Branch, TX 75234                    jzeiger@kirkland.com
Tel: (214) 987-1745                         ezolner@kirkland.com
Fax: (214) 521-9033                         cfronk@kirkland.com
bkn@snlegal.com
                                            Kimberly R. West (Liaison Counsel)
H. James Koch                               Mark H. Hogewood
ARMBRECHT JACKSON LLP                       WALLACE JORDAN RATLIFF &
63 South Royal Street, 13th Floor           BRANDT LLC
Riverview Plaza                             First Commercial Bank Building
Mobile, AL 36602                            800 Shades Creek Parkway, Suite 400
Tel: (251) 405-1300                         Birmingham, AL 35253
Fax: (251) 432-6843                         Tel: (205) 870-0555
hjk@ajlaw.com                               Fax: (205) 871-753

                                       12
     Case 2:13-cv-20000-RDP Document 2379 Filed 02/14/19 Page 13 of 17



                                                   kwest@wallacejordan.com
Counsel for Defendants, Carefirst, Inc.;           mhogewood@wallacejordan.com
Carefirst of Maryland, Inc.; Group
Hospitalization and Medical Services, Inc.;        Counsel for Defendants, Health Care Service
CareFirst BlueChoice, Inc.                         Corporation, an Illinois Mutual Legal Reserve
                                                   Company, including its divisions Blue Cross
R. David Kaufman                                   and Blue Shield of Illinois, Blue Cross and
M. Patrick McDowell                                Blue Shield of Texas, Blue Cross and
BRUNINI, GRANTHAM, GROWER                          Blue Shield of New Mexico, Blue Cross and
& HEWES, PLLC                                      Blue Shield of Oklahoma, and Blue Cross and
190 East Capitol Street                            Blue Shield of Montana; Caring for
The Pinnacle Building, Suite 100                   Montanans, Inc., f/k/a Blue Cross and
Jackson, MS 39201                                  Blue Shield of Montana, Inc.; Highmark Inc.,
Tel: (601) 948-3101                                f/k/a Highmark Health Services; Highmark
Fax: (601) 960-6902                                West Virginia Inc.; Highmark Blue Cross
dkaufman@brunini.com                               Blue Shield Delaware Inc.; California
pmcdowell@brunini.com                              Physicians’ Service d/b/a Blue Shield of
                                                   California
Cheri D. Green
BLUE CROSS BLUE SHIELD OF                          Jonathan M. Redgrave
MISSISSIPPI                                        Victoria A. Redgrave
P. O. Box 1043                                     REDGRAVE, LLP
Jackson, MS 39215                                  14555 Avion Parkway, Suite 275
Tel: (601) 932-3704                                Chantilly, VA 20151
cdgreen@bcbsms.com                                 Tel: (703) 592-1155
                                                   Fax: (612) 332-8915
John Martin                                        jredgrave@redgravellp.com
Lucile H. Cohen                                    vredgrave@redgravellp.com
NELSON MULLINS RILEY &
SCARBOROUGH LLP                                    Additional Counsel for HCSC and Highmark
1320 Main Street, 17th Floor                       Defendants
Columbia, SC 29201
Tel: (803) 255-9421                                Andy P. Campbell
Fax: (803) 255-9054                                Stephen D. Wadsworth
john.martin@nelsonmullins.com                      A. Todd Campbell
lucie.cohen@nelsonmullins.com                      Yawanna N. McDonald
                                                   CAMPBELL, GUIN, WILLIAMS, GUY
Counsel for Defendant, Blue Cross                  & GIDIERE LLC
Blue Shield of Mississippi, a Mutual               505 20th Street North, Suite 1600
Insurance Company                                  Birmingham, AL 35203
                                                   Tel: (205) 224-0750
Michael A. Naranjo                                 Fax: (205) 224-8622

                                              13
     Case 2:13-cv-20000-RDP Document 2379 Filed 02/14/19 Page 14 of 17



FOLEY & LARDNER LLP                               andrew.campbell@campbellguin.com
555 California Street, Suite 1700                 stephen.wadsworth@campbellguin.com
San Francisco, CA 94104-1520                      todd.campbell@campbellguin.com
Tel: (415) 984-9847                               yawanna.mcdonald@campbellguin.com
Fax: (415) 434-4507
mnaranjo@foley.com                                Sarah L. Cylkowski
                                                  Thomas J. Rheaume, Jr.
Alan D. Rutenberg                                 BODMAN PLC
Benjamin R. Dryden                                201 South Division Street, Suite 400
FOLEY & LARDNER LLP                               Ann Arbor, MI 48104
3000 K Street, N.W., Suite 600                    Tel: (734) 761-3780
Washington, D.C. 20007-5109                       Fax: (734) 930-2494
Tel: (202) 672-5300                               scylkowski@bodmanlaw.com
Fax: (202) 672-5399                               trheaume@bodmanlaw.com
arutenberg@foley.com
bdryden@foley.com                                 Todd Stenerson
                                                  SHEARMAN & STERLING LLP
Counsel for Defendant, USAble Mutual              401 9th Street, NW
Insurance Company, d/b/a Arkansas                 Suite 800
Blue Cross and Blue Shield                        Washington, DC 20004-2128
                                                  Tel: (202) 508-8000
Charles L. Sweeris                                Fax: (202) 508-8100
Law Department                                    todd.stenerson@shearman.com
BLUE SHIELD OF CALIFORNIA
50 Beale Street                                   Counsel for Defendant, Blue Cross and
San Francisco, CA 94105                           Blue Shield of Michigan
Tel: (415) 229-5107
Fax: (415) 229-5343                               John Briggs
charles.sweeris@blueshieldca.com                  Rachel Adcox
                                                  AXINN, VELTROP & HARKRIDER, LLP
Counsel for California Physicians’ Service        950 F Street, N.W.
d/b/a Blue Shield of California                   Washington, DC 20004
                                                  Tel: (202) 912-4700
Robert K. Spotswood                               Fax: (202) 912-4701
Michael T. Sansbury                               jbriggs@axinn.com
Joshua K. Payne                                   radcox@axinn.com
Mary G. Menge
Morgan B. Franz                                   Stephen A. Rowe
Jess R. Nix                                       Aaron G. McLeod
SPOTSWOOD SANSOM & SANSBURY                       ADAMS AND REESE LLP
LLC                                               Regions Harbert Plaza
One Federal Place                                 1901 6th Avenue North, Suite 3000

                                             14
     Case 2:13-cv-20000-RDP Document 2379 Filed 02/14/19 Page 15 of 17



1819 5th Avenue North, Suite 1050                 Birmingham, AL 35203
Birmingham, AL 35203                              Tel: (205) 250-5000
Tel: (205) 986-3620                               Fax: (205) 250-5034
Fax: (205) 986-3639                               steve.rowe@arlaw.com
rks@spotswoodllc.com                              aaron.mcleod@arlaw.com
msansbury@spotswoodllc.com
jpayne@spotswoodllc.com                           Counsel for Defendant,
mmenge@spotswoodllc.com                           Independence Blue Cross
mfranz@spotswoodllc.com
jnix@spotswoodllc.com                             Edward S. Bloomberg
Counsel for Defendant Capital BlueCross           John G. Schmidt
                                                  Anna Mercado Clark
Gwendolyn Payton                                  PHILLIPS LYTLE LLP
KILPATRICK TOWNSEND & STOCKTON                    One Canalside
LLP                                               125 Main Street
1420 Fifth Ave, Suite 3700                        Buffalo, NY 14203
Seattle, WA 98101                                 Tel: (716) 847-7096
Tel: (206) 626-7714                               Fax: (716) 852-6100
Fax: (206) 299-0414                               ebloomberg@phillipslytle.com
gpayton@kilpatricktownsend.com                    jschmidt@phillipslytle.com
                                                  aclark@phillipslytle.com
J. Bentley Owens, III
WALLACE, ELLIS, FOWLER, HEAD                      Stephen A. Walsh
& JUSTICE                                         ADAMS and REESE LLP
113 North Main Street                             1901 Sixth Avenue North, Suite 3000
Columbiana, AL 35051-0587                         Birmingham, AL 35203
Tel: (205) 669-6783                               Tel: (205) 250-5000
Fax: (205) 669-4932                               Fax: (205) 250-5091
bowens@wefhlaw.com                                Stephen.walsh@arlaw.com

Counsel for Defendants, Premera Blue Cross        Counsel for Defendant, Excellus Health Plan,
d/b/a Premera Blue Cross Blue Shield of           Inc., d/b/a Excellus BlueCross BlueShield,
Alaska                                            incorrectly sued as Excellus BlueCross
                                                  BlueShield of New York
David J. Zott, P.C.
Daniel E. Laytin, P.C.                            Kathleen Taylor Sooy
KIRKLAND & ELLIS LLP                              Tracy A. Roman
300 North LaSalle                                 April N. Ross
Chicago, IL 60654                                 Michael W. Lieberman
Tel: (312) 862-2000                               CROWELL & MORING LLP
Fax: (312) 862-2200                               1001 Pennsylvania Avenue, N.W.
david.zott@kirkland.com                           Washington, D.C. 20004

                                             15
     Case 2:13-cv-20000-RDP Document 2379 Filed 02/14/19 Page 16 of 17



daniel.laytin@kirkland.com                          Tel: (202) 624-2500
                                                    Fax: (202) 628-5116
Counsel for Defendants Wellmark of South            ksooy@crowell.com
Dakota, Inc. (Wellmark Blue Cross and               troman@crowell.com
Blue Shield of South Dakota); Wellmark, Inc.        aross@crowell.com
(Wellmark Blue Cross and Blue Shield of             mlieberman@crowell.com
Iowa); Hawaii Medical Service Association
(Blue Cross and Blue Shield of Hawaii);             John M. Johnson
Triple-S Salud, Inc.                                Brian P. Kappel
                                                    LIGHTFOOT FRANKLIN & WHITE LLC
Kimberly R. West (Liaison Counsel)                  The Clark Building
Mark M. Hogewood                                    400 20th Street North
WALLACE, JORDAN, RATLIFF &                          Birmingham, AL 35203
BRANDT, LLC                                         Tel: (205) 581-0716
First Commercial Bank Building                      Fax: (205) 380-9116
800 Shades Creek Parkway, Suite 400
                                                    jjohnson@lightfootlaw.com
Birmingham, AL 35209
Tel: (205) 870-0555
Fax: (205) 871-7534                                 Counsel for Defendants, Blue Cross of Idaho
kwest@wallacejordan.com                             Health Service, Inc.; Blue Cross and
mhogewood@wallacejordan.com                         Blue Shield of Kansas, Inc.; Blue Cross and
                                                    Blue Shield of Kansas City; Blue Cross and
Counsel for Defendants Wellmark of South            Blue Shield of Nebraska; Blue Cross
Dakota, Inc. (Wellmark Blue Cross and Blue          Blue Shield of Arizona; Blue Cross
Shield of South Dakota); Wellmark, Inc.             Blue Shield of North Dakota; Blue Cross
(Wellmark Blue Cross and Blue Shield of             Blue Shield of Wyoming; HealthNow
Iowa); Hawaii Medical Service Association           New York Inc.; BlueShield of Northeastern
(Blue Cross and Blue Shield of Hawaii)              New York; BlueCross BlueShield of Western
                                                    New York




                                               16
      Case 2:13-cv-20000-RDP Document 2379 Filed 02/14/19 Page 17 of 17




                                CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2019, the foregoing was electronically filed with the

Clerk of Court using the CM/ECF system which will send notification of such filing to all

counsel of record.




                                                    /s/ Craig A. Hoover
                                                    Craig A. Hoover




                                               17
